Name: Commission Regulation (EEC) No 840/86 of 21 March 1986 on the sale on the internal market of 300 000 tonnes of common wheat held by the Italian intervention agency for disposal in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 3 . 86 Official Journal of the European Communities No L 77/ 13 COMMISSION REGULATION (EEC) No 840/86 of 21 March 1986 on the sale on the internal market of 300 000 tonnes of common wheat held by the Italian intervention agency for disposal in animal feed cereals in question to be treated in such a way that they can be identified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (*), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 231 /86 of 27 January 1986 on the transfer of 300 000 tonnes of common wheat held by the United Kingdom interven ­ tion agency to Italy for disposal in animal feed (3), and in particular Article 1 (6) thereof, Whereas fodder grains in Italy are in short supply ind this has caused prices to rise to particularly high levels ; whereas this situation is placing stockfarming underta ­ kings in an economically precarious position ; Whereas the sale of certain quantities of common wheat intended for use in animal feed and transferred pursuant to Regulation (EEC) No 231 /86 would improve the posi ­ tion of these undertakings ; whereas, however, in view of the special difficulties of the stockfarming sector, provi ­ sions should be laid down to ensure that a proportion of the quantities sold go directly to this sector for immediate use in animal feed ; Whereas it is appropriate that this sale should be governed by the provisions of Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the proce ­ dure and conditions for the disposal of cereals held by intervention agencies (4), as amended by Regulation (EEC) No 1806/85 Q, subject to certain special provisions designed to ensure that the objective of the operation is attained ; Whereas, moreover, as regards surveillance, the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (*), as last amended by Regulation (EEC) No 3206/85 Q, are applicable ; whereas provision should also be made for the Article 1 The Italian intervention agency shall sell , on the internal market by invitation to tender, 300 000 tonnes of common wheat transferred pursuant to Regulation (EEC) No 231 /86 with a view to its use in animal feed . The sale shall be subject to the price conditions laid down in Article 1 (4) of Council Regulation (EEC) No 231 /86 and in accordance with the provisions of this Regulation . The provisions of Regulations (EEC) No 1836/82 and (EEC) No 1687/76 shall be applicable without prejudice to the provisions of this Regulation . Article 2 1 . The sale of common wheat referred to in Article 1 shall be effected by means of two individual invitations to tender : (a) one invitation to tender for 1 00 000 tonnes, open to stockfarmers ; (b) one invitation to tender for 200 000 tonnes, open to all interested parties . The quantities of common wheat offered for sale under the invitation to tender specified in (a) and still unsold on 15 May 1986 shall be added to the quantities offered for sale under the invitation to tender specified in (b). 2 . The invitations to tender referred to in paragraph 1 shall be subject to the following conditions : (a) tendering procedures shall be held weekly ; the cereals shall be sold in lots once the latter have been placed in storage at the ports ; (b) by way of derogation from Article 3 of Regulation (EEC) No 1836/82, tenders submitted in response to the invitation specified in paragraph 1 (a) shall be eligible for consideration only if they are for a quan ­ tity of not less than 25 tonnes, and tenders submitted in response to the invitation specified in paragraph 1 (b) shall be eligible for consideration only if they are for a quantity of not less than 100 tonnes ; (' OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 367, 31 . 12. 1985, p . 19 . (3) OJ No L 29, 4. 2. 1986, p . 1 . O OJ No L 202, 9 . 7 . 1982, p . 23 . O OJ L 169, 29 . 6 . 1985, p . 73 . (Ã  OJ No L 190, 14. 7 . 1976, p . 1 . 0 OJ No L 303 , 16 . 11 . 1985, p . 8 . No L 77/ 14 Official Journal of the European Communities 22. 3 . 86 stuffs and such feedingstuffs sold to the end user before 30 June 1986 . The security shall be forfeit if no such evidence has been provided by 30 September 1986. However, if evidence is provided before 31 December 1986, an amount equal to 80 % of the security shall be released. 2. The security referred to in Article 2 (4) shall be equal to the price to be paid for the cereals sold to the successful tenderer under this Regulation . The security shall be released once the cereals have been paid for. Article 4 1 . The Italian intervention agency shall take the measures necessary to guarantee proper implementation of this Regulation as regards the sale by invitation to tender and shall communicate these measures to the Commission . 2. To facilitate verification of use in animal feed, the intervention agency concerned shall colour the product so that it can be identified. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (c) the successful tenderer must undertake to dispose of the common wheat in animal feed before 30 June 1986 and must lodge a security to guarantee fulfil ­ ment of this obligation . 3 . By way of derogation from the first paragraph of Article 16 of Regulation (EEC) No 1836/82, the successful tenderer shall pay for the cereals within three months of the day of forwarding the declaration referred to in Article 1 5 of the said Regulation ; however, in the case of cereals not removed within one month of the date of forwarding the said declaration, the successful tenderer shall be responsible for the storage risks and storage costs . 4 . Should the cereals be removed before payment, a security must be lodged to guarantee that they will be paid for within the time limit specified in paragraph 3 . Article 3 1 . The security referred to in Article 2 (2) (c) shall be 8 ECU per tonne . This security shall be released only if evidence is provided, to the satisfaction of the competent authority, that the common wheat has been incorporated into compound feedingstuffs before 30 June 1986. Where the buyer is himself a stockfarmer and the end user of the common wheat, evidence that the wheat purchased has been incorporated into compound feeding ­ stuffs shall be considered sufficient. In all other cases evidence shall be provided that the common wheat purchased has been incorporated into compound feeding ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1986. For the Commission Frans ANDRIESSEN Vice-President